Citation Nr: 1515029	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  08-37 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to an increased (compensable) disability rating (evaluation) for right knee patellofemoral joint syndrome prior to February 24, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1984 to May 1988, and from December 2003 to March 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Togus, Maine.  This case was previously before the Board in January 2014.  As to the issue on appeal, the Board denied a compensable disability rating for the service-connected right knee patellofemoral joint syndrome prior to February 24, 2012.  The Board also granted a staged disability rating of 20 percent for the period on and after February 24, 2012.

The Veteran appealed the January 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the issue of a compensable disability rating for right knee patellofemoral joint syndrome prior to February 24, 2012 for action consistent with the terms of the JMR.  Specifically, in the JMR the parties agreed that the Board erred when it failed to adequately explain how it applied 38 C.F.R. § 4.59 in light of the Veteran's lay statements concerning right knee pain.  Such evidence is addressed in the decision below.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that form the basis of the JMR).  The JMR also states that the Veteran expressly abandoned any claim regarding entitlement to a greater than 20 percent disability rating for the period on and after February 24, 2012.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

From March 13, 2008 until February 24, 2012, the Veteran's right knee patellofemoral joint syndrome more nearly approximated painful limitation of motion, with painful flexion of greater than 45 degrees and painful extension limited by less than 10 degrees, without ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the period from March 13, 2008 until February 24, 2012, the criteria for a 10 percent disability rating, but no higher, for right knee patellofemoral joint syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5003 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board's January 2014 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not overturned on appeal.  The Court did order that the Veteran was free to submit additional evidence and argument on the remanded matter, and that the Board must consider any such evidence or argument provided.  To date, VA has not received any additional relevant evidence concerning the time period on appeal.  Further, the Board had considered whether a remand for an additional VA knee examination is necessary; however, as the instant appeal is limited to the time period prior to February 24, 2012, the Board finds that a new VA examination and/or opinion would not provide any additional insight into the status of the Veteran's service-connected right knee disability prior to February 24, 2012 beyond that already available to the Board in the record.

There remains no question as to the substantial completeness of the remanded appeal for a compensable disability rating for right knee patellofemoral joint syndrome prior to February 24, 2012.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Compensable Rating for Right Knee Disability Prior to February 24, 2012

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel  interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed.  Id.  For impairment of the tibia and fibula due to nonunion or malunion, disability ratings are assigned under Diagnostic Code 5262.  Id.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

As noted above, when an unlisted condition is encountered it will be permissible to rate the disability under the diagnostic code for a closely related disease or injury.  Here, patellofemoral joint syndrome does not have a specific diagnostic code associated with the disability.  Upon a review of the entire record, the Board finds that for the relevant period on appeal the service-connected patellofemoral joint syndrome more nearly approximated the disability bursitis under Diagnostic Code 5019.  Bursitis can result in pain and swelling in the knee due to inflammation in the joint.  See Dorland's Illustrated Medical Dictionary, 262-64 (32nd ed. 2012).  Under Diagnostic Code 5019, the disability is to be rated on limitation of motion of the affected parts as degenerative arthritis (Diagnostic Code 5003).  38 C.F.R. § 4.71a. 

After a review of all the evidence of record, the Board finds that, from March 13, 2008 until February 24, 2012, the Veteran's right knee patellofemoral joint syndrome more nearly approximated painful limitation of motion, with painful flexion of greater than 45 degrees and painful extension limited by less than 10 degrees, without ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

In a March 2008 statement, the Veteran advanced that his right knee had symptoms of aches and pains on a daily basis.  An October 2007 VA treatment record reflects that the Veteran complained of joint pains lasting three months or longer, and that the Veteran was seeking medication to treat the pain.

The Veteran received a VA joint examination for compensation purposes in March 2008.  The record reflects that the Veteran reported having attended physical therapy since his last rating examination in August 2005.  The Veteran stated that the physical therapy had improved his symptoms.  The Veteran also advanced that he had daily pain at a level of two out of ten on the pain scale, without weakness, stiffness, swelling, heat, or redness.  The pain would flare-up about once to twice per week.  Further, the Veteran stated that his knees did not give-way or lock-out, and there was no fatigability.  There was also no reported dislocation, recurrent subluxation, or inflammatory arthritis of the knees.  

As to treatment of the knee symptoms, the Veteran advanced that medication he took to treat his back also improved his knee pain.  Crutches, a brace, a cane, and/or corrective shoes were not used by the Veteran.  The Veteran advanced that he was still able to work his job as a paramedic, and day-to-day living was not affected by the disability.

Upon examination of the right knee, the VA examiner noted no effusion, swelling, Baker's cyst, or tenderness to palpation around the joint line.  Range of motion testing revealed flexion of 0 to 135 degrees without pain, and extension of 135 to 0 degrees without pain.  Upon repetitive use testing there was no increase in pain, fatigue, weakness, lack of endurance, or incoordination.

A VA physical examination report dated May 2011 conveys that the Veteran had no muscle or joint pain, arthritis, gout, or backaches.  Further, there was no swelling, redness, tenderness, stiffness, weakness, or limitation of activity.  Range of motion was noted as good.  No significant joint deformities, synovitis, or joint effusion were identified.  Gait, station, and coordination were normal.

The Veteran received a second VA joint examination on February 24, 2012.  Relevant to the instant decision, the examination report reflects that the Veteran advanced daily aching pain in the right knee.  The pain would worsen with increased activity.  Upon range of motion testing, the Veteran had flexion to 100 degrees, with objective evidence of painful motion beginning at 60 degrees.  Extension ended at 0 degrees, with no objective evidence of painful motion. 

The Board has also reviewed all the relevant medical evidence of record concerning the Veteran's right knee for the relevant period on appeal.  The records primarily reflect that the Veteran complained of pain in the right knee.  Further, the report from a July 2010 right knee X-ray reflects that the X-ray results were normal.

Per the instructions of the JMR, the Board has given serious consideration to whether a compensable rating for the right knee disability is warranted prior to February 24, 2012 due to painful limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Prior to February 24, 2012, the Veteran advanced pain in the right knee at a level of two out of ten on the pain scale, with painful flare-ups.  

As to extension under Diagnostic Code 5261, the VA examiner at the April 2008 VA joint examination recorded extension to 0 degrees without objective evidence of pain.  Subsequently, the VA examiner at the February 24, 2012 VA joint examination also found that the Veteran had full extension of the right knee to zero degrees without objective evidence of painful motion.  While the Board is fully cognizant of the Veteran's previous statements concerning right knee pain, the Board also notes that the Veteran has never explicitly stated that pain is present on extension of the right knee.  As such, the Board finds that the Veteran does not have pain on extension of the right knee.  This finding is supported by the fact that the VA examiner at the February 24, 2012 VA examination did identify objective evidence of painful motion on flexion.  Had pain been visible on extension, the Board finds that the VA examiner at the February 24, 2012 VA joint examination would have noted as such in the examination report.  As such, the Board finds that the Veteran's right knee extension prior to February 24, 2012 was limited by less than 10 degrees, the minimum limitation of extension necessary to warrant a 10 percent disability rating pursuant to Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202.

As to flexion under Diagnostic Code 5260, again the VA examiner at the March 2008 VA joint examination did not observe painful limitation of motion when measuring the Veteran's right knee flexion to 135 degrees.  The VA examiner at the February 2012 VA joint examination did observe painful limitation of flexion at 60 degrees.  Having reviewed all the evidence of record, the Board does not find that the Veteran's symptoms of right knee pain were more severe prior to the February 24, 2012 VA joint examination.  As such, even if the Board were to find that the Veteran's level of right knee pain prior to February 24, 2012 was equivalent to that observed at the February 24, 2012 VA joint examination, the Veteran would still not be entitled to a compensable rating for painful limitation of flexion.  As discussed above, the minimum compensable rating of 10 percent for painful limitation of flexion requires that flexion be limited to 45 degrees, well short of the 60 degrees recorded at the February 24, 2012 examination.  For this reason, the Board finds that the Veteran's right knee flexion prior to February 24, 2012 was greater than 45 degrees, the minimum limitation of flexion necessary to warrant a 10 percent disability rating pursuant to Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202.

As discussed above, the Veteran's painful limitation of motion in the right knee does not rise to a compensable disability level for either flexion or extension under the relevant diagnostic codes; however, as the evidence reflects that painful limitation of motion was present during the relevant period on appeal, the Veteran is entitled to a 10 percent disability rating for the period on appeal pursuant to Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019-5003.

After a review of all the evidence, both lay and medical, the Board finds that, from March 13, 2008 until February 24, 2012, the Veteran's right knee patellofemoral joint syndrome more nearly approximated painful limitation of motion, with painful flexion of greater than 45 degrees and painful extension limited by less than 10 degrees, without ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  The lay and medical evidence reflects that, throughout the relevant time period on appeal, the Veteran had measureable limitation of motion in the right knee due to pain, which did not rise to the compensable level under either Diagnostic Code 5260 or 5261.  As such, a 10 percent disability rating is warranted under Diagnostic 5003 for the demonstrable painful limitation of motion; therefore, resolving reasonable doubt in favor of the Veteran, a 10 percent disability rating is warranted under Diagnostic Code 5019-5003 for the period from March 13, 2008 until February 24, 2012 for right knee patellofemoral joint syndrome.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5003; DeLuca, 8 Vet. App. 202.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to March 13, 2008, the date of claim.  See Hart, 21 Vet. App. 505.  The evidence of record reflecting that the Veteran's right knee patellofemoral joint syndrome was more appropriately rated under Diagnostic Code 5019 existed prior to March 13, 2008.  As such, the appropriate effective date for the increased disability rating of 10 percent is March 13, 2008, the date of claim.  See 38 C.F.R. § 3.400(o) (2014).

Extraschedular Referral Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected right knee disability prior to February 24, 2012.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's right knee disability picture has manifested primarily as painful limitation of motion with flare-ups.  As discussed above, painful limitation of motion with painful flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  

Further, any functional limitations imposed by the Veteran's right knee disability are primarily the result of the right knee pain; therefore, consistent with DeLuca, the effects of the Veteran's knee pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability, here the right knee disability.  In contrast, 38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  As such, evaluation under 38 C.F.R. § 4.16 requires consideration of more than just the service-connected right knee disability addressed in the instant decision.  

The Veteran received a VA mental health examination in June 2014.  The report reflects that the Veteran has worked, and continues to work, as a full time paramedic for the past 19 years.  As such, the Board need not consider the issue of entitlement to a TDIU for the relevant period on appeal.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).


ORDER

For the rating period on appeal from March 13, 2008 until February 24, 2012, an increased disability rating of 10 percent for right knee patellofemoral joint syndrome, but no higher, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


